UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   18February 2014 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ CRH plc ("the Company") Voting Rights and Capital N E W S R E L E A S E 18 February 2014 CRH ANNOUNCES NON-EXECUTIVE BOARD APPOINTMENT The Board of CRH plc is pleased to announce the co-option to the Board today, 18 February 2014, of Mr. Henk Rottinghuis as a non-executive Director. Mr. Rottinghuis (58), a Dutch citizen, has a background in distribution, wholesale and logistics. He was until 2010 Chief Executive Officer at Pon Holdings B.V., a large, privately held international company which is focused on the supply and distribution of passenger cars and trucks, and equipment for the construction and marine sectors. He is currently Chairman of the Supervisory Board of Stork Technical Services which provides asset management services to the oil and gas, power and chemical industries. He is also a member of the supervisory boards of the Royal Bank of Scotland N.V., and the retail groups Blokker Holding B.V. and Detail result Groep. He holds a Master's degree in Dutch Law from the University of Groningen. CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE ++ E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland CRH public limited company (Registrant) Date:18 February 2014 By:/s/Maeve Carton M. Carton Finance Director
